Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 remain pending.

Claim Objections
Claims 10 is objected to because of the following informalities:  
Claim 10 identifies the “six double-acting cylinders” with reference characters.  However if the applicant wishes to identify the appropriate reference characters, then the applicant needs to identify all of the components with reference characters.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 & 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea or even a metal process without significantly more. The claims recite the abstract idea of: 
assessing a number of compressors running in parallel, 
determining the worst pressure pulsation sum with a single compressor running & a plurality of compressors running in parallel,
determining the best pressure pulsation sum imposing a different phase among the compressors,
determining the best phase shaft among the compressors when the pressure pulsations peaks generated by each compressor is distributed as to avoid superimposition under the condition that the resulting main frequency of combination is the highest possible,
starting the first motor of the first reciprocating compressor,
then starting in succession each other motor in order to synchronize all motors between each other with the determined phase shift. 
This judicial exception is not integrated into a practical application because the claims do not include any limitations that amount to significantly more than the judicial exception, but simply mathematical calculations. All of these steps could be either determined mentally (by a user looking at the readings from gauges) & performed manually (a user could select the desired phase shift & manually turn on each compressor).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Please note that the claims are replete with 35 USC 112(b) issues.  The examiner has attempted to identify every issue, but the applicant should review the claims to ensure no issues were overlooked.
Claim 1:  Page 1 recites the limitation "the pressure pulsation level" in Line 2.  There is insufficient antecedent basis for this limitation in the claim;
Claim 1:  Page 1 recites the limitation "the worst pressure pulsation sum" in Line 8.  There is insufficient antecedent basis for this limitation in the claim;
Claim 1:  Page 1 - Lines 8-9 recites “a single compressor running”.  However this renders the claim indefinite because it is not clear if the single compressor is one the “plurality of reciprocating compressors” or a separate compressor.  To expedite prosecution, Lines 8-9 will be interpreted as intending to recite “a single compressor of the plurality of reciprocating compressors running--;
Claim 1:  Page 1 recites the limitation "the determination of the worst operating conditions" in Line 9.  There is insufficient antecedent basis for this limitation in the claim;
Claim 1:  Page 1 - Line 10-11 recites “a plurality of compressors”.  However, this renders the claim indefinite because a plurality of reciprocating compressors was previously recited.  So it is not clear if these are the same compressors that were previously recited or new compressors.  To expedite prosecution, Lines 10-11 will be interpreted as intending to recite “the plurality of reciprocating compressors”;
Claim 1:  Page 1 - Line 12 recites “among compressors”.  But this renders the claim indefinite because it is not clear if these are referring to the “plurality of compressors” recited in Line 2-3 or different compressors.  To expedite prosecution, Line 12 will be interpreted as intending to recite “among the plurality of reciprocating compressors”;
Claim 1:  Page 1 recites the limitation "the best pressure pulsation sum" in Line 13.  There is insufficient antecedent basis for this limitation in the claim;
Claim 1:  Page 1 - Line 14 recites “among compressors”.  But this renders the claim indefinite because it is not clear if these are referring to the “plurality of compressors” recited in Line 2-3 or different compressors.  To expedite prosecution, Line 14 will be interpreted as intending to recite “among the plurality of reciprocating compressors”;
Claim 1:  Page 1 recites the limitation "the maximum number of compressors" in Line 15.  There is insufficient antecedent basis for this limitation in the claim;
Claim 1:  Page 1 recites the limitation "the best phase shift" in Line 16.  There is insufficient antecedent basis for this limitation in the claim;
Claim 1:  Page 1 - Line 16 recites “among compressors”.  But this renders the claim indefinite because it is not clear if these are referring to the “plurality of compressors” recited in Line 2-3 or different compressors.  To expedite prosecution, Line 16 will be interpreted as intending to recite “among the plurality of reciprocating compressors”;
Claim 1:  Page 1 recites the limitation "the resulting main frequency" in Line 19.  There is insufficient antecedent basis for this limitation in the claim;
Claim 1:  Page 1 - Line 21 recites “a first reciprocating compressor”.  But this renders the claim indefinite because it is not clear if these are referring to one of the “plurality of compressors” recited in Line 2-3 or a different compressor.  To expedite prosecution, Line 21 will be interpreted as intending to recite “a first reciprocating compressor of the plurality of reciprocating compressors”;
Claim 3:  Page 2 - Lines 4 recites “a specified phase shift”.  However, this claim (Claim 3) is dependent on Claim 2 which is also reciting “a specified phase shift” (see Page 
Claim 3:  Page 2 recites the limitation "the same pole" in Line 5.  There is insufficient antecedent basis for this limitation in the claim;
Claim 4:  Page 2 recites the limitation "the exact position" in Line 7.  There is insufficient antecedent basis for this limitation in the claim;
Claim 6:  Page 2 recites the limitation "the specified phase shift" in Lines 12-13.  There is insufficient antecedent basis for this limitation in the claim;
Claim 8:  Page 2 recites the limitation "the specified phase shift" in Lines 17-18.  There is insufficient antecedent basis for this limitation in the claim;
Claim 9:  Page 2 - Line 21 recites “a piping system”.  However, Claim 1 already recites “a gas piping system” (see Page 1 - Line 3).  This renders the claim indefinite because it is not clear if the “piping system” recited on Page 2 - Line 21 is the same as the “gas piping system” recited in Claim 1.  To expedite prosecution, Page 2 - Line 21 will be interpreted as intending to recite “the gas piping system”.
Claim 11:  Page 3 recites the limitation "the specified phase shift" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim;

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 specifies that in addition to all of the method steps recited in Claim 1, the method step further includes synchronizing all motors between each other with a specified phase shift (IN ADDITION TO synchronizing all of the motors between each other with a determined phase shift, as recited in Claim 1) is performed by coupling the reciprocating compressor crankshafts with the respective motor shafts with specific mechanical shifts.  
If the synchronizing step of Claim 2 is positively recited in Claim 1, this would integrate a practical application into the judicial exception of Claim 1, thereby overcoming the 35 USC 101 rejection.  The examiner also suggests that Claim 1 be further modified to ensure the wording properly incorporates the allowable subject matter recited in Claim 2.  Specifically, the examiner suggests that Claim 1 (Page 1 - Lines 23-24) be amended to recite “starting in succession each other motor and synchronizing all of the motors between each other with the determined phase shift by coupling reciprocating compressor crankshafts with respective motor shafts with specific mechanical shifts”.
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a method for reducing the pressure pulsation level in a multi-compressor plant with such specific method steps.
PLEASE NOTE, that due to the number of 35 USC 112(b) issues AND the necessary amendments to put the application into condition for allowance (if the applicant chooses to incorporate Claim 2 into Claim 1), the examiner would suggest the applicant consider cancelling claims 1-12 and drafting new claims with all of the necessary corrections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schnetzka (US 2005/0123407 A1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746                                                                                                                                                                                                        
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746